NOT FOR PUBLICATION                           FILED
                     UNITED STATES COURT OF APPEALS                       FEB 25 2015
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                            FOR THE NINTH CIRCUIT


MICHAEL MELVIN DWIGHT                            No. 13-70314
KAUNANG,
                                                 Agency No. A096-347-844
             Petitioner,

   v.                                            MEMORANDUM*

ERIC H. HOLDER, Jr., Attorney General,

             Respondent.


                      On Petition for Review of an Order of the
                          Board of Immigration Appeals

                           Submitted February 17, 2015**

Before:       O’SCANNLAIN, LEAVY, and FERNANDEZ, Circuit Judges.

        Michael Melvin Dwight Kaunang, native and citizen of Indonesia, petitions

pro se for review of the Board of Immigration Appeals’ order dismissing his appeal

from an immigration judge’s decision denying his application for asylum,

withholding of removal, and protection under the Convention Against Torture

        *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
        **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
(“CAT”). We have jurisdiction under 8 U.S.C. § 1252. We review de novo

questions of law and for substantial evidence factual findings, Wakkary v. Holder,

558 F.3d 1049, 1056 (9th Cir. 2009), and we deny the petition for review.

      The record does not compel the conclusion that Kaunang established changed

circumstances to excuse his untimely asylum application, see 8 C.F.R. §

1208.4(a)(5), nor does it compel the conclusion that he filed his asylum application

within a reasonable period of time after the expiration of his status, see Husyev v.

Mukasey, 528 F.3d 1172 (9th Cir. 2008) (364 day delay in filing asylum application

after non-immigrant status expired was not a reasonable period). We reject

Kaunang’s contention that the one-year filing deadline commences from the date his

non-immigrant status lapsed. See 8 C.F.R. § 1208.4(a)(2)(ii) (one-year period

“shall be calculated from the date of the alien’s last arrival in the United States”).

Thus, we deny the petition as to Kaunang’s asylum claim.

      Substantial evidence supports the agency’s finding that Kaunang’s

experiences in Indonesia do not rise to the level of persecution. See Wakkary, 558
F.3d at 1059-1060 (mistreatment, including two beatings, did not compel finding of

past persecution). Substantial evidence also supports the agency’s finding that,

even under a disfavored group analysis, Kaunang failed to submit sufficient

evidence of individualized risk to show it is more likely than not that he will be

persecuted. See Halim v. Holder, 590 F.3d 971, 979 (9th Cir. 2009); see also


                                           2                                    13-70314
Wakkary, 558 F.3d at 1066 (“[a]n applicant for withholding of removal will need to

adduce a considerably larger quantum of individualized-risk evidence to prevail

than would an asylum applicant”). Further, substantial evidence supports the

agency’s finding that Kaunang failed to establish a pattern or practice of persecution

of Christians in Indonesia. See Wakkary, 558 F.3d at 1060-1062. Thus,

Kaunang’s withholding of removal claim fails.

      Finally, substantial evidence supports the agency’s denial of Kaunang’s CAT

claim because he failed to show it is more likely than not that he would be tortured if

returned to Indonesia. See Zheng v. Holder, 644 F.3d 829, 835-36 (9th Cir. 2011).

Thus, we deny the petition as to Kaunang’s CAT claim.

      PETITION FOR REVIEW DENIED.




                                           3                                   13-70314